Citation Nr: 0612306	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  05-08 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a separate compensable rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Pittsburgh, Pennsylvania, (hereinafter 
RO).  

In July 2005, the veteran filed an informal claim seeking 
entitlement to service connection for erectile dysfunction 
secondary to the service-connected diabetes mellitus.  The 
matter is referred to the RO for appropriate action.

In 2006, the veteran submitted additional evidence to 
substantiate his claim, along with a waiver of initial RO 
review.  


FINDING OF FACT

The evidence does not indicate that the veteran's diastolic 
blood pressure has been predominantly 100 or more, or that 
his systolic blood pressure has been predominantly 160 or 
more, or that he is an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.


CONCLUSION OF LAW

The criteria for entitlement to a separate compensable rating 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5100-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.104, 4.119, Diagnostic Codes (DCs) 7101, 7913 (2005).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  The Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In July 2003 and September 2003 letters, the RO informed the 
veteran of the provisions of the VCAA.  While these letters 
did not specifically inform the veteran of the evidence 
necessary to warrant increased compensation for hypertension, 
a disability for which service connection was initially 
granted as secondary to diabetes by a September 2004 rating 
decision, the VA General Counsel has held that 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate newly 
raised or "downstream" issues, such as a claim for 
increased compensation following the initial grant of service 
connection in the instant case, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Moreover, the RO issued a detailed February 
2005 supplemental statement of the case (SSOC) in which the 
veteran and his representative were advised of all the 
pertinent laws and regulations with regard to the issue on 
appeal.  The Board therefore believes that appropriate notice 
has been given in this case.  

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that the February 2005 SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to a 
separate compensable rating for hypertension.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
February 2005 SSOC contained the pertinent language from the 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Thus, to the extent that the July 2003 and September 
2003 letters informing him of the VCAA may not have 
technically informed the veteran of each element of the VCAA 
as applicable to the claim on appeal, the veteran was 
nonetheless properly notified of all the provisions of the 
VCAA by the February 2005 SSOC.  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In this 
regard, the record was held open by the undersigned for 30 
days following the December 2005 hearing for the purpose of 
submitting reports from a VA examination the veteran stated 
was scheduled for the week following the hearing.  No such 
reports were submitted, and given the VA outpatient treatment 
reports dated from 1998 to 2003 and VA examination reports 
dated in August 2003 and June 2004 as discussed below, the 
Board finds the record to otherwise be sufficient to 
adjudicate the claim on appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Diabetes mellitus that is manageable solely by a restricted 
diet warrants a 10 percent disability rating.  Disability due 
to diabetes mellitus that requires insulin and restricted 
diet, or an oral hypoglycemic agent and restricted diet, 
warrants a 20 percent rating.  A 40 percent rating for 
diabetes mellitus requires, in addition to the need for 
insulin and a restricted diet, disability necessitating the 
regulation of daily activities.  "Regulation of Activities" 
is defined as "avoidance of strenuous occupational and 
recreational activities."  38 C.F.R. § 4.119, DC 7913.

A 60 percent disability rating will be assigned when diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id. 

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id. 

Note (1) following these criteria stipulate that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are to be considered 
part of the diabetic process under DC 7913.  

For hypertension a 10 percent evaluation is warranted when 
the diastolic pressure is predominantly 100 or more, or when 
the systolic pressure is predominantly 160 or more, or when 
continuous medication is shown to be necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  A 20 percent evaluation is 
warranted when the diastolic pressure predominantly 110 or 
more, or when the systolic pressure is predominantly 200 or 
more.  A 40 percent rating is warranted when the diastolic 
pressure is predominantly 120 or more.  Finally, a 60 percent 
rating is warranted when the diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  

With the above criteria in mind, the relevant facts will be 
summarized.  As indicated, this appeal arises from the 
veteran's disagreement with the fact that a separate 
compensable rating has not been assigned for hypertension, a 
disability found by the September 2004 rating decision to be 
secondary to the veteran's service-connected diabetes 
mellitus.  Hypertension was included in this decision as part 
of the 20 percent rating assigned for diabetes.  The 
controlling regulatory criteria as set forth above provide 
that noncompensable complications due to diabetes are to be 
considered part of the diabetic process under DC 7913.  See 
Note 1 following DC 7913.  As such, the disability due to 
hypertension would have to be compensable under DC 7101 in 
order to warrant a separate compensable rating.  

Examining the evidence to determine if it warrants a 10 
percent rating for hypertension, blood pressure readings on 
VA outpatient treatment reports dated from 1998 to 2003 
include the following:  132/77, 136/72, 160/74, 158/80, 
155/80, 147/79, 157/82, 148/80, 141/76, 150/77, 153/87, and 
171/86.  The veteran's blood pressure was recorded at August 
2003 and June 2004 VA examinations as 171/86 and 142/76, 
respectively.  The examiner remarked at the time of the June 
2004 VA examination that the veteran's blood pressure was "a 
little better controlled than last time because he is on 
Lisinopril (5 mg.) daily."   A VA outpatient treatment 
report dated in December 2005 shows the veteran's blood 
pressure reading at 132/79.

Applying the pertinent legal criteria to the facts summarized 
above, despite the blood pressure reading recorded in August 
2003, the veteran's blood pressure readings do not 
consistently reflect diastolic pressure of predominantly 100 
or more or systolic pressure of predominantly 160 or more.  
While the evidence reflects, as do the veteran's testimony 
before the undersigned and the lay statement submitted by his 
spouse, that the veteran takes medication for his blood 
pressure, the clinical evidence does not describe a history 
of diastolic blood pressure that is predominantly 100 or 
more.  Thus, the veteran's hypertension is not compensable 
under DC 7101, and is properly rated as part of the service-
connected diabetes pursuant to DC 7913 and the notes that 
follow this diagnostic code.   

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected hypertensin is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  In this regard, the veteran 
testified in response to questioning by the undersigned at 
his hearing that he had "not really" lost any time from 
work due to hypertension.  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not warranted.

The veteran asserts, including in testimony before the 
undersigned, a much more debilitating condition due to his 
hypertension than was demonstrated by the evidence cited 
above, and the Board fully respects the veteran's sincere 
assertions in this case.  However, it finds the probative 
weight of this positive evidence to be overcome by the more 
objective negative evidence cited above.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claim must be denied.  
Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a separate compensable rating for hypertension 
is denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


